United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                                                              April 24, 2003
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                  Clerk


                            No. 02-20906
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ROMAN GALVAN-SANCHEZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-02-CR-51-1
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Roman Galvan-Sanchez pleaded guilty to illegal reentry to

the United States in violation of 8 U.S.C. § 1326 following

deportation subsequent to an aggravated felony conviction.

Galvan-Sanchez argues that his prior felony conviction for

possession of a controlled substance did not merit the eight-

level adjustment provided in U.S.S.G. § 2L1.2(b)(1)(C) for an

aggravated felony.   He argues that he should have received only


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-20906
                                -2-

the four-level adjustment provided in U.S.S.G. § 2L1.2(b)(1)(D)

for “any other felony.”   Galvan-Sanchez concedes that his

argument is foreclosed by United States v. Caicedo-Cuero, 312

F.3d 697, 706-11 (5th Cir. 2002), petition for cert. filed, (U.S.

March 19, 2003)(No. 02-9747), but raises the argument to preserve

it for Supreme Court review.   Because Caicedo-Cuero is still good

law and one panel of this court cannot overrule another absent

superceding Supreme Court or en banc authority, Galvan-Sanchez’s

argument is foreclosed.   See United States v. Ruff, 984 F.2d 635,

640 (5th Cir. 1993).   Accordingly, the district court did not err

in assessing an eight-level adjustment to Galvan-Sanchez’s

sentencing guideline calculation.

     AFFIRMED.